                   Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 1 of 15



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9 AMERICAN STATES INSURANCE
   COMPANY, an Indiana corporation,                      No.
10

11                                            Plaintiff, COMPLAINT FOR DECLARATORY
                                                         RELIEF
12                             vs.
13
   PACIFIC CONCRETE, INC., a Washington
14 corporation, EDIFICE CONSTRUCTION
   COMPANY, INC., a Washington corporation,
15 UNITED SPECIALTY INSURANCE

16 COMPANY, a Delaware corporation, and
   SCOTT B. ADAIR, an individual,
17

18                                         Defendants.

19                                             I. PARTIES

20            1.       Plaintiff, American States Insurance Company (hereinafter “American

21 States”), brings this action pursuant to 28 U.S.C. §2201 to obtain a declaration of the parties’

22 rights and obligations, if any, under an insurance policy issued by American States.
23            2.       American States is an Indiana corporation with its principal place of business

24 in Boston, Massachusetts.
25

26


     COMPLAINT FOR DECLARATORY RELIEF                                              901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 1                                                      SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                             TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                   Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 2 of 15



 1
              3.       Pacific Concrete, Inc. (hereinafter, “Pacific Concrete”). Pacific Concrete is a
 2
     concrete design and construction business organized under the laws of the State of
 3
     Washington with its principal place of business in Bothell in the State of Washington.
 4
              4.       Defendant Edifice Construction Company, Inc. (“Edifice”) is a general
 5
     contracting construction company organized under the laws of the state of Washington with
 6
     its principal place of business in Redmond in the state of Washington.
 7
              5.       Defendant United Specialty Insurance Company (“United Specialty”) is a
 8
     Delaware corporation with its principal place of business in Texas. For purposes of diversity
 9
     jurisdiction, United Specialty is a citizen of Delaware and Texas.
10
              6.       Defendant Scott B. Adair (“Adair”) is a resident of King County, Washington
11
     and is a citizen of the State of Washington.
12
                                        II. JURISDICTION AND VENUE
13
              7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a),
14
     because this action is between citizens of different states and the amount in controversy
15
     exceeds $75,000, exclusive of interest and costs.
16
              8.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2), because a
17
     substantial part of the events giving rise to the controversy asserted herein arose in King
18
     County, Washington, which is located in this District.
19
              9.       This Court has authority to determine the parties’ respective rights and other
20
     legal obligations, if any, pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §2201.
21
                                         III. RELEVANT FACTS
22
     A.       The Underlying Lawsuit
23
              10.      Claims have been tendered to American States by Pacific Concrete under their
24
     policy with American States, seeking defense and indemnity coverage for Pacific Concrete
25
     with respect to a lawsuit brought against them by Adair, entitled Adair v. Pacific Concrete,
26


     COMPLAINT FOR DECLARATORY RELIEF                                              901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 2                                                      SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                             TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 3 of 15



 1
     Inc. et al., King County Superior Court Case No. 17-2-03924-1 SE (hereinafter the
 2
     “Underlying Lawsuit”).
 3
              11.        Claims have been tendered to American States by Edifice, under the additional
 4
     insured endorsement in the Policy, seeking additional insured defense and indemnity coverage
 5
     arising out of the allegations asserted by Adair against Edifice in the Underlying Lawsuit.
 6
              12.        Adair has asserted the following factual allegations against Pacific Concrete,
 7
     and its agents and employees, in the Underlying Lawsuit. In this regard, Adair alleges that:
 8
                    a.   Edifice was hired as a general contractor to remodel a multimillion dollar
 9
                         home in Medina, King County Washington (hereinafter the “jobsite” or the
10
                         “project”);
11
                    b. Edifice hired      Watershed    Construction    (hereinafter“Watershed”) as             a
12
                         subcontractor to do the carpentry work for the project;
13
                    c. Adair was employed by Watershed and worked on the project;
14
                    d. Edifice hired Pacific Concrete to do the flatwork for the project;
15
                    e. On December 2, 2017, Edifice invited employees of Watershed, including
16
                         Adair, and employees of Pacific Concrete onto the jobsite for business
17
                         purposes to complete their work;
18
                    f. Employees of Pacific Concrete were breaking apart asphalt/concrete using a
19
                         mini excavator and tossing chunks of it into a “dumpster” approximately 4-5
20
                         feet away;
21
                    g. The dumpster was owned by Pacific Concrete. and attached to the Freists’
22
                         2004 Ford F250 (was the Ford owned by the”Friests,” or just William Friest?),
23
                         which was parked on the jobsite;
24
                    h. During the process of tossing chunks of asphalt/concrete into the dumpster, an
25
                         employee of Pacific Concrete tossed an approximately 8-12 pound chunk of
26


     COMPLAINT FOR DECLARATORY RELIEF                                                 901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 3                                                         SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                TELEPHONE: (206) 623-4100
                                                                                            FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 4 of 15



 1
                       asphalt/concrete towards the dumpster as Adair was walking through the
 2
                       jobsite;
 3
                    i. The chunk of asphalt/concrete struck Adair on the right side of his head,
 4
                       causing him to be thrown to the ground and resulting in alleged injury; and.
 5
                    j. Adair returned to work temporarily, but was sent home later that day by
 6
                       Edifice.
 7
              13.      The Complaint filed in the Underlying Lawsuit alleges that the incident was
 8
     the result of Edifice, Watershed and Pacific Concrete’s (hereinafter collectively referred to as
 9
     the “Underlying Defendants”) failure to provide their employees with sufficient instruction,
10
     supervision, and/or training to safely perform their work.
11
              14.      The Complaint further alleges that the Underlying Defendants failed to
12
     establish and provide a site-specific safety plan that would provide safer methods of accessing
13
     and performing work.
14
              15.      The Complaint alleges that Adair’s injuries were proximately caused by unsafe
15
     and/or hazardous conditions on the jobsite and/or by unsafe practices of the Underlying
16
     Defendants, negligence of the Underlying Defendants by failing to provide Adair a place of
17
     employment that is reasonably safe and free from recognized hazards likely to cause serious
18
     injury or death to employees, and in directing and/or permitting them to be directed as part of
19
     their usual employment to work in a foreseeably dangerous place and in a foreseeably
20
     dangerous manner. The Complaint further specifies that the Underlying Defendants were
21
     negligent by:
22
                       a.         Failing to fulfill their duty(ies) to ensure and maintain a safe jobsite;
23
                       b.         Failing to maintain the property (i.e.: the jobsite) in a reasonably safe
24
                                  condition for its business invitees; and
25

26


     COMPLAINT FOR DECLARATORY RELIEF                                                      901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 4                                                              SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                     TELEPHONE: (206) 623-4100
                                                                                                 FAX: (206) 623-9273
                 Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 5 of 15



 1
                       c.     Failing to fulfill their duty(ies) to ensure compliance with all applicable
 2
                              safety regulations, including, but not limited to, WAC 296-155-100,
 3
                              WAC 296 155-310, WAC 296-155-77100. WAC 296-806-20006.
 4
              16.      Adair seeks general and special damages in an amount to be determined at trial
 5
     for the injuries and damages allegedly suffered in the subject incident.
 6
              17.      Contrary to the allegations in the Complaint in the Underlying Lawsuit, the
 7
     accident occurred when one of Pacific Concrete’s employees threw a piece of concrete
 8
     towards an unattached trailer (not a “dumpster”) and hit the plaintiff in the head.
 9
              18.      Contrary to the allegations in the Complaint in the Underlying Lawsuit, the
10
     trailer was not connected to Freist’s 2004 Ford F250 at the time of the incident.
11
              19.      At the time of the incident alleged in the Complaint, the unattached trailer was
12
     owned by Pacific Concrete and had a load capacity of more than 2000 pounds.
13
              20.      At the time of the incident alleged in the Complaint, William Freist was and
14
     was acting as an employee of Pacific Concrete, Inc.
15
              21.      American States promptly acknowledged the insurance claim made by Pacific
16
     Concrete.
17
              22.      American States promptly acknowledged the “Additional Insured” insurance
18
     claim made by Edifice with respect to the American States insurance policy issued to Pacific
19
     Concrete.
20
              23.      American States has agreed to participate in the defense of Pacific Concrete
21
     subject to an express reservation of rights, and has agreed to participate in the defense of
22
     Edifice, as an “additional insured,” subject to an express reservation of rights.
23
              24.      American States asserts that there is no coverage available to Pacific Concrete,
24
     Freist, Edifice, or any other party under the American States Policy for any of the claims
25
     alleged by Adair in the Underlying Lawsuit.
26


     COMPLAINT FOR DECLARATORY RELIEF                                                901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 5                                                        SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                TELEPHONE: (206) 623-4100
                                                                                            FAX: (206) 623-9273
                   Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 6 of 15



 1
     B.                The American States Policy
 2
              25.      American States issued an insurance policy, No. 01-CI-351969-5, for the
 3
     period March 30, 2014 to March 30, 2015, (hereinafter the “Policy”) to Pacific Concrete,as
 4
     named insured.
 5
              1.       The Policy’s Commercial General Liability coverage
 6
              26.      The Policy includes Coverage A - Bodily Injury And Property Damage
 7
     Liability in the Policy, Form CG 00 01 12 07, “Commercial General Liability Coverage
 8
     Form.”
 9
              27.      The Insuring Agreement for Coverage A - Bodily Injury And Property Damage
10
     Liability in the Policy, Form CG 00 01 12 07, “Commercial General Liability Coverage
11
     Form,”, as modified by the Contractor Liability Plus Endorsement, Form CG 86 74 12 07,
12
     contains, in pertinent part, the following language:
13
              1.       Insuring Agreement
14
                       a.     We will pay those sums that the insured becomes legally obligated to
15                            pay as damages because of "bodily injury" or "property damage" or
                              “personal injury and advertising injury” to which this insurance
16                            applies. We will have the right and duty to defend the insured against
                              any "suit" seeking those damages. However, we will have no duty to
17                            defend the insured against any "suit" seeking those damages. Our
                              duty to defend begins once you notify us of a “suit” as described in
18                            SECTION IV- COMMERCIAL GENERAL LIABILITY CONDITIONS,
                              2.b. However, we will have no duty to defend the insured against any
                              “suit” seeking damages for “bodily injury”, “property damage”, or
19
                              “personal injury or advertising injury” which this insurance does not
                              apply. We may, at our discretion, investigate any "occurrence" and
20                            settle any claim or "suit" that may result. But:
                              …
21
                       b.     This insurance applies to "bodily injury" and "property damage" only
22                            if:

23                            (1)     The "bodily injury" or "property damage" is caused all
                                      territory";
24
                              2)      The "bodily injury" or "property damage" occurs during the
25                                    policy period; and

26                            (3)     Prior to the policy period, no insured listed under Paragraph
                                      1. of Section II - Who Is An Insured and no "employee"


     COMPLAINT FOR DECLARATORY RELIEF                                                   901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 6                                                           SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                  TELEPHONE: (206) 623-4100
                                                                                              FAX: (206) 623-9273
                   Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 7 of 15



 1                                     authorized by you to give or receive notice of an
                                       "occurrence" or claim, knew that the "bodily injury" or
 2                                     "property damage" had occurred, in whole or in part. If such
                                       a listed insured or authorized "employee" knew, prior to the
 3                                     policy period, that the "bodily injury" or "property damage"
                                       occurred, then any continuation, change or resumption of
 4                                     such "bodily injury" or "property damage" during or after the
                                       policy period will be deemed to have been known prior to the
 5                                     policy period.
                                       …
 6            28.      In the Commercial General Liability Coverage Form, the Policy states as
 7 follows:

 8

 9            Throughout this policy the words “you” and “your” refer to the Named Insured shown
              in the Declarations, and any other person or organization qualifying as a Named
              Insured under this policy.…
10
              The word “insured” means any person or organization qualified as such under
11            Section II-Who Is An Insured.
12            29.      The Declarations only shows Pacific Concrete as the Named Insured.
13            30.       In Section II-Who Is An Insured, of the Commercial General Liability Form,
14 the Policy states as follows:

15            1.       If you are designated in the Declarations as:

16                     …
                       d.      An organization other than a partnership, joint venture or limited
17                             liability company, you are insured. Your “executive officers” and
                               directors are an insured, but only with respect to their duties as your
18                             officers or directors. Your stockholders are also insureds, but only
                               with respect to their liability as stockholders.
19            …

20            2.       Each of the following is also an insured:

21                     a.      Your “volunteer workers” only while performing duties related to the
                               conduct of your business, or your “employees”,…, but only for acts
22                             within the scope of their appointed by you or while performing duties
                               related to the conduct of your business.…
23

24            31.      The Policy includes Additional Insured Primary Coverage endorsement, CG

25 76 80 10 02, which states, in pertinent part, as follows:

26            SECTION II – WHO IS AN INSURED is amended to include as an additional insured
              the person or organization shown in the Schedule subject to the following provisions:


     COMPLAINT FOR DECLARATORY RELIEF                                                     901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 7                                                             SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                    TELEPHONE: (206) 623-4100
                                                                                                FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 8 of 15



 1
                       1.     The additional insured is an insured but only for liability directly
 2                            resulting from:

 3                            a.       your ongoing operations for the additional insured whether
                                      the work is performed by you or for you; or
 4
                              b.      The general supervision of your ongoing operations by the
 5                                    additional insured.
                       …
 6
                       …
 7
                       No coverage will be provided if, in the absence of this endorsement, no
                       liability would be imposed by law on you. Coverage shall be limited to the
 8                     extent of your negligence or fault according to the applicable principles of
                       comparative fault.
 9
              32.      Edifice is shown in the referenced Schedule in the Endorsement, and, subject
10
     to the terms, conditions, and limitations stated in the Additional Insured Primary Coverage
11
     endorsement, CG 76 80 10 02, Edifice is included as an additional insured with respect to the
12
     Commercial General Liability Coverage Part of the Policy.
13
              33.      The Policy contains the following definitions that apply to the foregoing
14
     Insuring Agreement:
15
                       2.     “Auto” means:
16                            a.      A land motor vehicle, trailer or semi trailer designed for travel on
                                      public roads, including any attached machinery or equipment; or
17
                              b.      Any other land vehicle that is subject to a compulsory or financial
18                                    responsibility of our or other motor vehicle insurance law in the
                                      state where it is licensed for principally garaged.
19
                              However, “auto” does not include “mobile equipment”.
20
                       3.     “Bodily injury” means physical injury, sickness or disease sustained by a
21                            person. This includes mental anguish, mental injury, shock, fright or
                              death that results from such physical injury, sickness or disease.
22                     ...

23                     13.    “Occurrence” means an accident, including continuous or repeated
                              exposure to substantially the same general harmful conditions.
24            34.      The Commercial General Liability Form in the Policy, as modified by the
25 Contractor Liability Plus Endorsement, Form CG 86 74 12 07, includes the following

26 exclusion that precludes coverage for the matters Adair has alleged against Pacific Concrete,


     COMPLAINT FOR DECLARATORY RELIEF                                                     901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 8                                                             SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                    TELEPHONE: (206) 623-4100
                                                                                                FAX: (206) 623-9273
                   Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 9 of 15



 1
     and Edifice in the Underlying Lawsuit, where none of the stated exceptions to the exclusion
 2
     apply:
 3
              g.       Aircraft, Auto Or Watercraft
 4
              [This insurance does not apply to:] "Bodily injury" or "property damage" arising out of the
 5            ownership, maintenance, use or entrustment to others of any … "auto" …. owned or
              operated by or rented or loaned to any insured. Use includes operation and "loading or
 6            unloading".

 7            This exclusion applies even if the claims against any insured allege negligent or other
              wrongdoing in the supervision, hiring, employment, training or monitoring of others by
 8            that insured, if the “occurrence” which cause the “bodily injury”… Involve the ownership,
              maintenance, use or entrustment to others of any… “Auto”… that is owned or operated
 9            by a rented or loaned to any insured.

              This exclusion does not apply to:
10
              …
11                      (5)    “Bodily injury” or “property damage” arising out of:
12                             (a)     the operation of machinery or equipment that is attached to, or
                                       part of, a land vehicle that would qualify under the definition of
13                                     “mobile equipment” if it were not subject to a compulsory or
                                       financial responsibility law or other motor vehicle insurance law
14                                     in the state word is licensed or principally garaged; or

15                             (b)     the operation of any of the machinery or equipment listed in
                                       Paragraph f.(2) or f.(3) of the definition of “mobile equipment”.
16
                       …
17
              35.      American States reserves the right to assert any other policy language within
18
     the Policy’s general liability coverage that may be potentially applicable to Adair’s claims in
19
     the Underlying Lawsuit.
20
              2.       The Business Auto Coverage
21
              36.      The Insuring Agreement for liability coverage relating to Commercial Auto
22
     coverage is found in the Policy’s Business Auto Coverage Form, CA 00 01 03 06, and
23
     contains, in pertinent part, the following language:
24
                     We will pay all sums an “insured” legally must pay as damages because of
25                   “bodily injury”… to which this insurance applies, caused by an “accident” and
                     resulting from the ownership, maintenance or use of a covered “auto”.
26


     COMPLAINT FOR DECLARATORY RELIEF                                                    901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 9                                                            SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                   TELEPHONE: (206) 623-4100
                                                                                               FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 10 of 15



 1
              37.        The Policy contains the following definitions that apply to the foregoing
 2
     Insuring Agreement:
 3                       SECTION V - DEFINITIONS

 4                       A.     “Accident” includes continuous or repeated exposure to the same conditions
                                resulting in “bodily injury” or “property damage”.
 5
                         B.     “Auto” means:
 6
                                1.      A land motor vehicle, “trailer” or semitrailer designed for travel
 7                                      on public roads; or
                                        …
 8
                         C.     “Bodily injury” means bodily injury, sickness or disease sustained by a
                                person including death resulting from any of these.
 9
                         …
10
                         G.     “Insured” means any person or organization qualifying as an insured in
11                              the Who Is An Insured provision of the applicable coverage. Except with
                                respect to the Limit of Insurance, the coverage afforded apply separately
12                              to each insured who is seeking coverage against whom a claim or “suit”
                                is brought.
13                       ...

14
            38.          The Business Auto Coverage Form includes the following provision regarding
15
     who qualifies as an insured:
16
                    1.          Who Is An Insured
17
                    The following are “insureds”:
18
                                a.      You for any covered “auto.”
19
                                b.      Anyone else while using with your permission a covered “auto”
20                                      you own, hire or borrow except:

21                                      (1)     The owner or anyone else from whom you hire or borrow
                                                a covered “auto.” . . .
22                                      (2)     Your “employee” if the covered “auto” is owned by that
                                                “employee” or a member of his or her household.
23                                      (3)     Someone using a covered “auto” while he or she is
                                                working in a business of selling, servicing, repairing,
                                                parking or storing “autos” unless that business is yours.
24                                      (4)     Anyone other than your “employees,” partners (if you are
                                                a partnership), members (if you are a limited liability
25                                              company), or a lessee or borrower of any of their
                                                “employee,” while moving property to or from a covered
26                                              “auto.”


     COMPLAINT FOR DECLARATORY RELIEF                                                        901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 10                                                               SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                       TELEPHONE: (206) 623-4100
                                                                                                   FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 11 of 15



 1                                     (5)     A partner (if you are a partnership), or a member (if you
                                               are a limited liability company), for a covered “auto”
 2                                             owned by him or her or a member of his or her
                                               household.
 3
                               c.      Anyone liable for the conduct of an “insured” described above
 4                                     but only to the extent of that liability.

 5
               39.     The Business Auto Coverage Form in the Policy defines “you” as follows:
 6
                     Throughout this policy the words “you” and “your” refer to the Named Insured
 7                   shown in the Declarations.”

 8
               40.     Pacific Concrete is the Named Insured shown in the Declarations, and,
 9
     therefore, qualifies as an “insured” under the foregoing provision, 1.a., for any covered
10
     “auto”.
11
               41.     Edifice is not an “insured” under the Business Auto liability coverage in the
12
     Policy, as it is not a Named Insured, and it does not satisfy any of the requirements set forth in
13
     the Who Is An Insured provisions of the Business Auto Coverage.
14

15             42.     The Business Auto Coverage Form identifies the only “autos” that are

16 “covered autos” for each coverage:

17             SECTION I – COVERED AUTOS
18                    Item Two of the Declarations shows the “autos” that are covered “autos” for
                      each of your coverages. The following numerical symbols describe the “autos”
19                    that may be covered “autos”. The symbols entered next to a coverage on the
                      Declarations designate the only “autos” that are covered “autos”.
20
               43.     The Declarations include only Symbol 8 and Symbol 9 with respect to
21

22 Liability Coverage.
23             44.     Symbol 8 applies to “Hired ‘Autos’ Only,” which are defined as follows:
24                    Only those “autos” you lease, hire, rent or borrow. This does not include any
                      “auto” you lease, hire, rent, or borrow from any of your “employees”, partners
25                    (if your partnership), members (if you are a limited liability company) or
                      members of their households.
26


     COMPLAINT FOR DECLARATORY RELIEF                                                     901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 11                                                            SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                    TELEPHONE: (206) 623-4100
                                                                                                FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 12 of 15



 1          45.        Symbol 9 applies to “Nonowned ‘Autos’ Only,” which are defined as
 2 follows:

 3
                      Only those “autos” you do not own, lease, hire, rent or borrow that are used in
 4                    connection with your business. This includes “autos” owned by your
                      “employees”, partners (if you are a partnership, members (if you are a limited
                      liability company), or members of their households but only while used in your
 5
                      business or your personal affairs.
 6            46.      No coverage is available under the Business Auto Coverage in the Policy,
 7 because the accident alleged in the Underlying Lawsuit did not result from the ownership,

 8 maintenance, or use of a Hired Auto or a Nonowned Auto, as defined in the Policy above.

 9            47.      The “Covered Autos” Section in the Business Auto Coverage includes the
10 following provision:

11            C.       Certain Trailers, Mobile Equipment And temporary Substitute Autos
12
                        If Liability Coverage is provided by this Coverage Form, the following types
                        of vehicles are also covered “autos” for Liability Coverage:
13
                        1.     “Trailers” with a load capacity of 2000 pounds or less designed
14                             primarily for travel on public roads.
15                      …

16            48.      The trailer does not qualify as a covered “auto” for Liability Coverage under
17 this provision, because its load capacity was in excess of 2000 pounds.

18            49.      No coverage is available under Section C. 1. of the Business Auto Coverage in
19 the Policy because the accident alleged in the Underlying Lawsuit did not result from the

20 ownership, maintenance, or use of a covered “auto” within the meaning of Section C. 1. of the
21 Business Auto Coverage.

22            50.      American States reserves the right to assert any other policy language within
23 the Policy’s auto liability coverage that may be potentially applicable to Adair’s claims in the

24 Underlying Lawsuit.
25

26


     COMPLAINT FOR DECLARATORY RELIEF                                                     901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 12                                                            SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                    TELEPHONE: (206) 623-4100
                                                                                                FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 13 of 15



 1          IV. THERE IS AN ACTUAL AND JUSTICIABLE CONTROVERSY AS TO
                     AMERICAN STATES’ COVERAGE OBLIGATIONS
 2
              51.      There is no coverage available to Pacific Concrete or Edifice (the
 3
     “Defendants”) under the Policy for the claims asserted in the Underlying Lawsuit.
 4
              A.       Coverage A - Bodily Injury And Property Damage Liability
 5
              52.      The American States Policy’s Coverage A - Bodily Injury And Property
 6
     Damage Liability within the general liability coverage provides liability coverage to an
 7
     “insured” to the extent the “insured” becomes legally obligated to pay as damages because of
 8
     "bodily injury" or "property damage" to which Coverage A applies.
 9
              53.      To the extent that the Insuring Agreement of Coverage A of the American
10
     States Policy has been triggered, there is an actual and justiciable controversy as to whether
11
     the American States Policy contains exclusions that may otherwise operate to preclude
12
     coverage.
13
              54.      The American States Policy does not provide coverage, under Coverage A for
14
     damages for “bodily injury” arising out of the ownership, maintenance, use, or entrustment to
15
     others of any "auto" owned or operated by, or rented or loaned to, any “insured,” and “use”
16
     includes operation and "loading or unloading," where none of the stated exceptions to the
17
     exclusion apply.
18
              55.      There is an actual and justiciable controversy as to whether Exclusion g. in
19
     Coverage A applies to bar coverage, where the Complaint in the Underlying Lawsuit seeks
20
     damages for “bodily injury” arising out of the ownership, maintenance, use, or entrustment to
21
     others of an “auto” owned or operated by any “insured,” with “use” including operation and
22
     “loading or unloading,” and none of the exceptions to Exclusion g. apply.
23
              B.       Business Auto Coverage
24
              56.      The Insuring Agreement for the Policy’s Business Auto coverage provides that
25
     American States will pay all sums an “insured” legally must pay as damages because of
26


     COMPLAINT FOR DECLARATORY RELIEF                                             901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 13                                                    SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                            TELEPHONE: (206) 623-4100
                                                                                        FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 14 of 15



 1
     “bodily injury”… to which this insurance applies, caused by an “accident” and resulting from
 2
     the ownership, maintenance or use of a covered “auto”.
 3
              57.      There are actual and justiciable issues between American States and the
 4
     Defendants, as to whether Business Auto coverage is available to them, which issues include,
 5
     but are not limited to, the following:
 6
                    a. Whether the claims by Adair in the Underlying Lawsuit are claims for
 7
                       damages resulting from the ownership, maintenance, or use of a covered
 8
                       “auto”; and
 9
                    b. Whether the trailer had a load capacity in excess of 2000 pounds and, therefore
10
                       did not qualify as a covered “auto” under the Business Auto Coverage.
11
              58.      To the extent there are, or there should become, additional actual and
12
     justiciable issues between American States and any of the Defendants, American States
13
     reserves the right to amend this Complaint.
14
                               IV. CLAIM FOR DECLARATORY RELIEF
15
              59.      American States hereby incorporates by reference all preceding paragraphs as
16
     though fully set forth herein.
17
              60.      An actual, present, and bona fide justiciable controversy exists between
18
     American States and the Defendants with respect to whether American States has any
19
     indemnity obligation under the Policy to the Defendants with regard to the Underlying
20
     Lawsuit.
21
              61.      A judicial declaration is necessary to establish the rights and duties, if any, of
22
     American States and the Defendants under the American States Policy.
23
              62.      American States is entitled to a declaration that it has no obligation to
24
     indemnify the Defendants with respect to the claims against them in the Underlying Lawsuit,
25
     because none of the allegations in the Lawsuit fall within the terms of the coverages provided
26
     by the American States Policy.

     COMPLAINT FOR DECLARATORY RELIEF                                                 901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 14                                                        SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                                TELEPHONE: (206) 623-4100
                                                                                            FAX: (206) 623-9273
                Case 2:18-cv-01502-RAJ Document 1 Filed 10/12/18 Page 15 of 15



 1
                                          PRAYER FOR RELIEF
 2
              WHEREFORE, American States prays for relief that includes, but is not limited to, the
 3
     following:
 4
              1.       A declaratory judgment, binding on all Defendants, that American States has
 5
     no duty to indemnify the Defendants with respect to the claims alleged against them in the
 6
     Underlying Lawsuit.
 7
              2.       A judgment in favor of American States for its taxable costs and disbursements
 8
     herein; and
 9
              3.       For such other and further relief as the Court deems just and equitable.
10
              DATED this 12th day of October, 2018.
11

12
                                             s/ John M. Silk
13                                           John M. Silk, WSBA No. 15035
                                             WILSON SMITH COCHRAN DICKERSON
14
                                             901 Fifth Avenue, Suite 1700
15                                           Seattle, WA 98164-2050
                                             (206) 623-4100 telephone
16                                           (206) 623-9273 facsimile
17                                           silk@wscd.com
                                             Attorney for Plaintiff
18
19

20
21

22
23

24
25

26


     COMPLAINT FOR DECLARATORY RELIEF                                                901 FIFTH AVENUE, SUITE 1700
     (Cause No. ________) – 15                                                       SEATTLE, WASHINGTON 98164
     JMS1379.645/3010474x                                                               TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
